Citation Nr: 1818344	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  14-27 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right shoulder degenerative arthritis status post-separation and surgical repair with scar, to exclude the period from December 2016 to February 2017, for which a rating of 100 percent has been awarded.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a dental condition.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel  


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1977 to April 1983.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA) that denied entitlement to service connection for tinnitus and a dental condition, oral surgery, upper palate.  The July 2013 rating decision also granted entitlement to service connection for a shoulder separation and surgical repair with residual loss of motion, minimal degenerative changes and residual scar, and it assigned a noncompensable rating effective July 2011.  In a February 2014 rating decision, the RO recharacterized the Veteran's service-connected shoulder disability as right shoulder degenerative arthritis status post-separation and surgical repair with scar, and it increased the Veteran's disability rating to 10 percent effective July 2011.  In a March 2017 rating decision, the RO assigned a temporary evaluation of 100 percent from December 2016 to February 2017 based on convalescence, and a 10 percent rating thereafter.  

The Veteran testified before the undersigned Veteran's Law Judge during an April 2017 videoconference hearing.  A transcript is of record. 

Following the hearing, in August 2017, the Veteran submitted additional evidence.  As the Veteran's substantive appeal (VA Form 9) was received after February 2, 2013, he is presumed to waive RO review of evidence submitted after a substantive appeal is received by the Board.  This matter now returns to the Board for appellate review.

The issue of entitlement to service connection for a dental condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right shoulder degenerative arthritis status post-separation and surgical repair with scar is not manifested by limitation of motion at shoulder level for the period prior to June 2014. 

2.  The Veteran's right shoulder degenerative arthritis status post-separation and surgical repair with scar is manifested by limitation of motion at shoulder level from June 2014, to exclude the period from December 2016 to February 2017, for which a rating of 100 percent has been awarded.

3.  The evidence of record stands at least in equipoise that the Veteran's tinnitus is due to acoustic trauma in service. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent prior to June 2014 for right shoulder degenerative arthritis status post-separation and surgical repair with scar have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010-5201 (2017).

2.  The criteria for a disability rating of 20 percent from June 2014 (to exclude the period from December 2016 to February 2017, for which a rating of 100 percent has been awarded) for right shoulder degenerative arthritis status post-separation and surgical repair with scar have been met.  38 U.S.C. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010-5201.
3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  For initial increased rating claims, this duty is satisfied if the veteran was furnished proper notice with regard to his claim for service connection.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006); see also VAOPGCPREC 8-2003 (Dec. 22, 2003) (additional notice not required because entitlement to an initial increased rating is a downstream issue from that of service connection).  Here, the RO issued pre-adjudicatory notice to the Veteran in July 2011, satisfying VA's duty to notify. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and service personnel records were obtained.  VA examinations were provided for the shoulder in July 2013 and June 2014, and for tinnitus in July 2013.  For these reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran. 

Increased Initial Rating for Right Shoulder Degenerative Arthritis 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.
	
In evaluating a disability, the Board considers current examination reports in light of the entire record to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 .

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's right shoulder was previously rated at 10 percent under DC 5010-5201.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  Diagnostic Code 5010 applies to traumatic arthritis and states that such is evaluated under the criteria for Diagnostic Code 5003, which provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate Diagnostic Code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is applied for each major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  A 10 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints or two of more minor joint groups without exacerbations.

The normal range of motion of the shoulder for flexion and abduction is from 0 degrees at the side to 180 degrees overhead.  38 C.F.R. § 4.71, Plate I.  Shoulder level is at 90 degrees, and exactly midway between the side and shoulder level is at approximately 45 degrees.  Under DC 5201, which governs limitation of motion for the arm, a 20 percent rating is assigned for limitation of the minor or major arm to shoulder level.  If there is limitation of the shoulder midway between side and shoulder level, a 20 percent rating is also assigned for the minor arm, but a 30 percent rating is assigned for the major arm.  If the limitation is 25 degrees from the side, a 30 percent rating is assigned for the minor arm and a 40 percent rating is assigned for the major arm.  In determining whether a veteran has limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, Plate I. 

Ankylosis of the scapulohumeral articulation is addressed under DC 5200 and other impairment of the humerus is covered under DC 5202.  Impairment of the scapula is addressed under DC 5203.  However, the record does not show such Diagnostic Codes are relevant for the Veteran's right shoulder disability, as further discussed below.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pursuant to 38 C.F.R. § 4.40, a disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability that affect joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  See 38 C.F.R. § 4.45.  The Board notes, however, that the Court of Appeals for Veterans Claims has held that 38 C.F.R. § 4.40 does not require a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

After a full review of the record, and as discussed below, the Board denies a disability rating in excess of 10 percent for the period prior to June 2014, and grants a disbility rating of 20 percent from June 2014, to exclude the period from December 2016 to February 2017, when the Veteran was rated at 100 percent. 

For the period prior to June 2014, the record shows that, at a July 2013 VA examination, the Veteran was diagnosed with a right shoulder separation with surgical repair with residual loss of motion and minimal degenerative changes.  At that time, he denied pain except with external rotation, and he noted that he wakes up in pain if he sleeps on his arm "wrong."  The Veteran's right shoulder flexion was measured at 170 degrees and his right shoulder abduction was measured at 160 degrees, with no objective evidence of painful motion with either movement; and these measurements remained the same after repetitive use testing.  The Veteran's muscle strength for abduction and forward flexion were 5/5.  It was noted that the Veteran's shoulder condition did not impact his ability to work. 

In June 2014, a new VA examination indicated that the Veteran's right shoulder flexion decreased to 105 degrees with objective evidence of painful motion at 100 degrees; and his right shoulder abduction decreased to 95 degrees with objective evidence of painful motion at 90 degrees.  After repetitive use testing, the Veteran's right shoulder flexion increased to 130 degrees and his abduction increased to 105 degrees.  The examiner noted functional impairment of the right upper extremity due to less movement than normal, weakened movement and pain on movement, as well as localized tenderness or pain on palpation of joints.  The Veteran's muscle strength was 3/5 on abduction and forward flexion.  

In December 2016, the Veteran underwent surgery to his shoulder and he was awarded a 100 disability rating from December 2016 to February 2017.  Physical therapy notes from February and March 2017 indicate that, following surgery, the Veteran's abduction remained at 90 degrees with evidence of pain.  This consistency with his pre-surgery range of motion measurements is in line with a January 2017 treatment note indicating that the Veteran was informed by his doctor that he could not expect any gains in active range of motion from his premorbid baseline.  The physical therapist noted that the Veteran tolerated exercises with increased weight very well without any adverse side effects, and that he has "great" tolerance for his physical treatment plan.  In an April 2017 statement submitted to the Board, the Veteran noted that his surgery decreased the pain in his shoulder. 

As discussed above, under DC 5201, a 20 percent rating is assigned for limitation of the minor or major arm to shoulder level (90 degrees).  The medical evidence of record demonstrates that, in June 2014, the Veteran's range of motion for both abduction and flexion was slightly above 90 degrees (with flexion rising as high as 130 degrees after repetitive use testing), but he experienced functional impairment due to weakened movement and pain on movement.  Following surgery in 2016, his abduction was at 90 degrees, but he tolerated physical therapy well and noted in an April 2017 lay statement that the surgery helped with his pain.  Accordingly, the Board finds that the Veteran is entitled to a rating of 20 percent effective June 2014.  A 30 percent rating is not warranted because the Veteran's range of motion is not limited to midway between the side and shoulder level.  

Prior to June 2014, however, the Veteran's July 2013 VA examination demonstrates that the Veteran's range of motion for abduction and flexion was at 160 and 170 degrees respectively with no objective evidence of painful motion.  The examiner specifically indicated that the Veteran did not exhibit pain, weakness, incoordination or fatigue with repetitive motion of the right shoulder.  Accordingly, a 20 percent rating is not applicable.  Pursuant to DC 5003, when limitation of motion of the specific joint involved is noncompensable under the appropriate Diagnostic Codes, as here, a rating of 10 percent is applied for each major joint or group of joints affected by limitation of motion.  The July 2013 VA examination diagnosed the Veteran with residual loss of motion in his shoulder.  Accordingly, for the period prior to June 2014, the Veteran's appropriate disability rating is 10 percent. 

The Board has considered whether a higher or separate rating may be warranted under an alternative Diagnostic Code, and finds that because the Veteran has been diagnosed with degenerative arthritis of the right shoulder, DC 5201 remains the most appropriate Diagnostic Code under which to rate the service-connected right shoulder disability.  See Butts v. Brown, 5 Vet. App. 532 (1993).  The Board has considered the applicability of Diagnostic Codes 5200, 5202, and 5203; however, on examinations in July 2013 and June 2014, the examiners specifically ruled out any ankylosis, as well as impairment of the humerus, clavicle, or scapula.  It is noted that the Veteran has a pending appeal for entitlement to service connection for a herniated disc, C7-T1, with intervertebral disc syndrome.  This disability is not the subject of this appeal and is not herein further addressed.

In reviewing the claim, the Board is also aware that separate ratings are available for scars that are poorly nourished, with repeated ulceration; are tender and painful on objective demonstration; or cause any limitation of function.  38 C.F.R. § 4.118, DC 7800-05 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  In the present case, the only evidence before the Board of scarring is the July 2013 and June 2014 VA examinations in which the examiners note the presence of a scar that is not painful, unstable or greater than 39 square centimeters.  Thus, a separate compensable rating is not warranted. 

Based on the foregoing, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for the period prior to June 2014.  However, for the period from June 2014, a disability rating of 20 percent is warranted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Service Connection for Tinnitus

The Veteran contends that he has tinnitus due to acoustic trauma he sustained in service.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease that was incurred or aggravated during active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires: (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  When a disability is initially diagnosed after separation from service and not within any applicable presumptive period, service connection may be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

Tinnitus is a chronic disease that may be service connected on a presumptive basis if it was diagnosed in service or if it manifested to a degree of at least 10 percent within one year following service.  38 U.S.C. §§ 1101(3), 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If chronicity is not established in service or in the presumptive period, a continuity of symptoms after discharge can support a claim for a disability that was otherwise noted in service.  38 C.F.R. §§ 3.303(b), 3.307; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir 2013) (finding continuity of symptoms only satisfies the nexus requirement if the claimed disability is a chronic disability listed under 38 C.F.R. § 3.309(b)).

Tinnitus is a unique disability, as it is defined as being subjective, with its diagnosis generally determined by whether a lay person claims to experience it.  See Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary [hereinafter DORLANDS] 1714 (28th ed. 1994)); DORLANDS, 1956 (31st ed. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is "medical in nature," and it is capable of lay observation.  With specific regard to tinnitus, a veteran is competent to testify to in-service acoustic trauma, in-service symptoms, and post-service symptoms because "ringing in the ears is capable of lay observation."  Barr, 21. Vet. App. at 309;  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Accordingly, the Veteran is competent to provide a diagnosis and the causal link or nexus to service.

The Veteran has consistently reported that he currently suffers from tinnitus in various lay statements provided throughout the pendency of his claim and in his April 2017 hearing testimony.  He explained that he experiences "incessant" ringing in his ears that makes it difficult for him to sleep, and that he is prescribed Trazadone to help him sleep.  In addition, at his July 2013 VA examination, the Veteran reported constant ringing in both ears; and the Veteran's medical records indicate that in 2016 he was fitted for hearing aids that helped alleviate some of the ringing.  Accordingly, the Board finds that the Veteran currently suffers from tinnitus. 

A review of the Veteran's DD-214 shows that his military occupational specialty at the time of separation was Terrier Missile Fire Control System Technician.  The Navy's Enlisted Rating Classification Chart indicates that Fire Control Technicians experience moderate noise exposure during service.   

Furthermore, the Veteran reported that he experienced noise exposure in two different environments during service.  First, while assigned to the USS Sterett, he worked for a supply division to refurbish the ship's storage compartments.  Over the course of four months, he worked in small metal storage spaces using a chipping hammer to remove rust from bulkheads and decks, and a grinder to expose bare metal in preparation for the painting crew.  He stated that he was offered "some kind of hearing protection," but the noise was so loud that he experienced severe headaches by the end of each day and, eventually, ringing in his ears began.    

Second, the Veteran reported exposure to gunfire.  He explained that, while at sea, his General Quarters Station was the Target Designation Transmitter Box on the starboard side of the ship, where he would scan the horizon for low flying planes during missile firings or act as a spotter during 5-inch gun firings.  The 5-inch gun mount was less than 100 feet away from his station, and he was unable to use ear protection because part of his task was to communicate with the Weapons Bridge using sound powered headphones.  He stated that during three years of service, he experienced 8-10 missile firings and 60-80 5-inch gun round firings.

The Board finds that the Veteran is competent to report noise exposure in service, as it is observable by his senses; and his accounts are credible because they are consistent with the circumstances of his service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 U.S.C. § 1154(a).  Accordingly, the Veteran meets the second element of service connection for tinnitus.  

As for nexus to service, the Veteran asserts that he began experiencing ringing in his ears during his work refurbishing storage units aboard the USS Sterrett and that the ringing has continued since separation from service.  He stated that he reported his tinnitus at his separation examination, but he was told that it would decrease over time.  In the following years, as the tinnitus persisted, he chose to "deal with it" because he believed that there was nothing that could be done to treat it. 

As discussed, a Veteran is competent to report that which is observable by his senses, including whether he experienced ringing in his ears at any particular time.  Layno, 6 Vet. App. 465; Jandreau v. Nicholson, 492 F.3d 1372, 1377-78 (Fed. Cir. 2007).  Although tinnitus is not recorded on the Veteran's separation exam, his accounts of noise exposure and ringing in his ears are credible, as the Veteran has provided a consistent account of his experiences throughout the pendency of his appeal.  Accordingly, the Board finds that the Veteran experienced tinnitus during and since service. 

The Boards takes note of the Veteran's July 2013 VA examination report in which the examiner found the Veteran's tinnitus is not related to service because there is no evidence he reported it during service and because his hearing was normal at separation.  Given the unique nature of tinnitus that allows for lay diagnosis, a VA examination is not necessary to decide the claim and the Board attributes significant probative weight to the Veteran's reports that he experienced tinnitus during and since service.  Davidson, 581 F.3d at 1316 (lay evidence may be sufficient to establish nexus in certain cases); Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (Board is not obligated to accept any examiner's opinion). 

The Board also recognizes that in the July 2013 VA examination report, the examiner noted that the Veteran stated his tinnitus had its onset before service.  However, this is inconsistent with the Veteran's many other accounts of the onset of his tinnitus.  It is also excluded from the examiner's rationale for finding no nexus.  Accordingly, the Board finds that this notation was in error and does not give it any weight. 

Based on the foregoing, and given the unique nature of tinnitus that allows for lay diagnosis, the Board attributes significant probative weight to the Veteran's reports that he experienced tinnitus during service and since separation.  Accordingly, the Board finds that the evidence as to service connection for tinnitus is in equipoise and resolves all reasonable doubt in favor of the Veteran.  Jandreau, 492 F.3d at 1377 n.4.  The claim for service connection for tinnitus is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

An initial disability rating in excess of 10 percent prior to June 2014 for right shoulder degenerative arthritis status post-separation and surgical repair with scar is denied.

A disability rating of 20 percent, and no higher, from June 2014 for right shoulder degenerative arthritis status post-separation and surgical repair with scar, to exclude the period from December 2016 to February 2017, for which a rating of 100 percent has been awarded, is granted.

Service connection for tinnitus is granted. 

REMAND

With regard to the Veteran's claim for entitlement to service connection for a dental condition, a remand is necessary to obtain a VA examination. 

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease. The Federal Circuit Court defines "service trauma" as "an injury or wound produced by an external physical force during the service member's performance of military duties." Nielson v. Shinseki, 23 Vet. App. 56, 60 (2009); see also VAOPGCPREC 5-97, 62 Fed. Reg. 15, 566 (1997). This definition includes the unintended results of treatment due to medical malpractice, but excludes the intended result of proper medical treatment. Id. 

Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met. 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2015).

VA's duty to assist includes obtaining a medical examination when it is necessary to make a decision on a claim.  See 38 U.S.C. § 5103A(d).  In this regard, VA must provide an examination when there is competent evidence of a current disability, evidence of an in-service injury, disease or event, an indication that the disability may be associated with service, and insufficient competent medical evidence on file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Veteran provided medical evidence that he suffers from multiple dental conditions, to include abscesses, a defect in his hard palate, left mastoid air cell disease, and hypertrophic degenerative changes.  The Veteran has also asserted that he has breathing obstruction and sinus issues as a result of the surgery.  In addition, the Veteran's service treatment records show that he underwent extensive dental surgery during service; and the Veteran has provided lay evidence describing how his dental issues are related to that surgery, as well as an October 2016 CT scan which suggested trauma.  However, there is insufficient evidence of record to determine whether any or all of the Veteran's conditions are related to that surgery.  Furthermore, as noted above, VA compensation is only available for certain types of conditions, and it is unclear, at this point, whether the Veteran suffers from a compensable dental condition.  See 38 C.F.R. § 4.150.  Accordingly, a VA examination is required to clarify these issues before a decision can be made on this claim. 

Furthermore, a remand is necessary to acquire treatment records identified by the Veteran that have not been associated with the claims file.  Specifically, in an April 2017 statement, the Veteran indicated that he submitted private dental records demonstrating that he suffered significant bone loss that made him ineligible for certain dental implants.  However, it appears these documents are not of record.  
VA's duty to assist claimants in substantiating a claim for VA benefits includes a duty to make reasonable efforts to assist a Veteran in securing evidence necessary to substantiate his claim.  38 U.S.C. §§5103A; 38 C.F.R. § 3.159(c).  In this case, evidence of bone loss due to trauma or disease is highly relevant to the Veteran's claim.  See 38 C.F.R. § 4.150, DC 9913 (compensation for loss of teeth is available if there is bone loss through trauma or disease, such as osteomyelitis); see also Simington v. West, 11 Vet. App. 41 (1998) (compensation is available for loss of teeth, but only if such is due to loss of substance of body of maxilla or mandible).  These records must be obtained before VA can render a decision on this claim. 

Finally, it is unclear whether the AOJ has ever adjudicated the issue of eligibility for dental treatment for outpatient treatment purposes. The Board notes that a dental claim encompasses a claim for VA outpatient dental treatment. Mays v. Brown, 5 Vet. App. 302, 306 (1993). Cf. 38 C.F.R. § 4.150 (setting forth dental and oral conditions for which compensation may be paid); 38 C.F.R. § 17.161 (setting forth criteria for authorization of outpatient dental treatment). On remand, this issue should also be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional records that he would like VA to obtain regarding his dental conditions, to include his dentist, Dr. Kelly.  Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims file.  If any identified records are not obtainable (or none exist), the Veteran should be notified and attempts to acquire those records should be documented in the claims file.

2.  Then, schedule the Veteran for a VA dental examination.  The examiner is requested to review all pertinent records associated with the claims file, to include the October 2016 CT scan by Dr. Patel that identifies several current dental conditions and suggests trauma.

The examiner is asked to do the following:

First, clarify the nature of any current dental disability or disabilities.  

Second, for each current disability identified, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent possibility or greater) that the disability began during or was caused by the Veteran's active duty service, to include his dental surgery performed in 1979.

The examiner must provide a detailed rationale for each opinion generated with citations to the record if needed.

3.  Adjudicate the claim for service connection for dental disability for the purpose of outpatient treatment. 

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ must readjudicate the claim that has been remanded.  If any benefit sought in connection with the remanded claim is denied, the AOJ must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


